488



   OFFICEOFTHEATTORNEYGENERALOFTEXAS
                         AUSTIN




lioz.J.J. Uam,    Direotor




            Opinion SO. O-1219
            Ret Power of




                                   saat  that as direot-
                                  you aI-9.chorgsdwith
                                  ing blind pexso,~Sr~
                                   snue and the &w! m
                                   1itatLon in other
                                   iox for the Blind




                   etter fez the purpose of aaeurately
                 8 OS your reQxwt~t
         vAl8 departwant IS very badly in n%ed
      es a central ;lacs Q&a% w3 San uoe tlizough-
      out the entire psar to tx'atnblind pemea8.
      It i8 OUT d%&eto    ~8T~~trri11 but One W3?-
      son at a tlnrarr,iahnmine that we need a
Ron. J.J. Brown, Director,Pa@ 2

    place to train at least twelve blind pereoue
    airing the otzi5g year.

        We are anrloua to 6eaure permlsaion from
    the Doard of Control to allow ua to meet,
    superviseand I&8 a8 a training agenay a stand
    ln the Capitol building. It is our desire
    that any profits whioh may acorue from the
    operation OS suoh a stand be used to assist
    in the entire rehabilitationprogram, and may
    we say here that we are authorizedby the
    legislatureto reoelve funds and deposit the
    same in the State Treasury to be used in fur-
    thering our work in the State of Texae.
        Ve erpeot to pay a reasonable salary to
    a oanpetent person to train the ee%d,blind
    people in the operation OS stands and that
    all proSita&hbovethe oost of -10        some-
    one to operate the stand will be plaae
                                       9    In
    ths rehabllitatktaSuad In the State Treasury,
    State of Texas, to be used in assisting in
    the rehabilitationof blind persme.W
         In oplxlon Ho, O-800, dated May 12, 1939, Am-
slstant Atborney General Tcm 0. Rourellheld that the
Stat6 Docrd of Control was prohibited by law from at
lowing a blind person to operate a oigar, oigarette,
m&a&tie and ocofeotioxerystand In the State Capftol
Building. The statute In point Is Artfols 668 OS the
Revised Civil Statutes of 1825, whloh reads as follows:
          "Art. em.- Ho room, apartffientor offloe
     in the State Capitol Building shall be used
     at any time by any person as a bed room or
     for any private purposeswhatever. This ar-
     tiale shall not apply to the roomaooaupled
     by ttie judges of the Supreme Court and’the
     Courts OS Civil and Crl&ml Appeal6 on the
     third and fourth rloora OS the CapitoLW
         The operation OS a vending stand in the
State Capitol Building by a blind peram oz any oth-
er Individual,for the purpooe of peounlary gain or
profit, uudoubtedlyPalls within the prohibitionez-
                                                           ,494




  Bone J.J. Brown, riraetor,PaGe 3

  pressed in nrtlols 668, but we have found no statuto-
  ry provlslon wkloh would prevent the State Board of
  Control from dmQn.ating space in the Stats Oapltol
  Bulld~~to be use6 by a State Lepartnmt in earrylng
  out the duties imposed upon it by law.

           It 1s the oplnlon of this Gspartmsntthat
  the Stats Ifoard ot Control has the power to dsslgnate
  a spaae in the State Capitol Building, and to sst
  apart sz+h spaoe, Sorthe uss of the State Board for
  Yooatlonal Education in providing and maintaining a
  stand whlah will be devoted to the purpose of train-
  iogthe bllndto opsratsandaanage swhan mtsr-
  prim. It Is uxaerstood,    or aouras, that suuh
  ,&and shall bs mintainsd and super~lssd by tha
  Board for Vosatlonal Eduoatlcm and operated puPO4
  as an educational.                 do xot lntesd
                     sntorprlseg 'it'e
  to axpress any dleagresmentwith opinion No* &800
  slnoe the situation there presented Is not armlo-
  gow to the one at hand.




  RC$ob



APPROVEDAUG 10, 1939.

                  .A
ATTORNEY GENERAL OF Tm@